BATCHELDER, J.,
concurring specially: While I agree with the majority’s holding, I would go one step further and formally recognize that which is all too clear: the Wentworth instruction should merely be viewed as one example of an instruction that apprises the jury of the concepts of reasonable doubt in a fair and even-handed manner. To the extent that the Wentworth instruction presents such an example, it is my view that the trial court should be free to deviate from its language so long as it does so in a comprehensive and coherent fashion capturing the essential concepts of fairness and the presumption of innocence. It follows that to the extent Wentworth is viewed as requiring slavish adherence to its content and rote delivery, it should be reversed.